DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 4/5/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 1, cited in the office action of 11/5/2021, is moot.
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 13-16, and 21-23 have been considered, but are moot in view of the new grounds of rejection. An alternate embodiment and interpretation of Kehres has been applied, as described below, to address the claim amendments filed on 4/5/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehres et al. (US Pub. No. 2012/0083892; hereinafter Kehres).
Kehres discloses the following regarding claim 1: an orthopedic trial implant assembly comprising: at least one radial trial implant (Fig. 21B; paras. 0095-0096) including: a head body (please see annotated Figure A, below) that defines a proximal head body surface (Figure A) and a distal head body surface (Figure A) opposite the proximal head body surface substantially along a longitudinal direction (Figure A; Figs. 21B), and the head body has a head body height that extends from the proximal head body surface to the distal head body surface along the longitudinal direction (please see annotated Figure B, below); and a stem (10) that extends from the head body along a distal direction that is substantially defined by the longitudinal direction (Fig. 21B); and at least one spacer (30) that is configured to removably attach to the radial trial implant along a direction substantially perpendicular to the longitudinal direction (paras. 0099-0103) so as to define a composite head (Figure B) including the head body and a spacer head (Figure A) of the spacer, wherein the composite head defines a proximal composite head surface (Figure B) and a distal composite head surface (Figure B) opposite the proximal composite head surface along the longitudinal direction (Figs. 21B), and the composite head defines a composite head height from the proximal composite head surface to the distal composite head surface (Figure B), wherein one of the proximal composite head surface and the distal composite head surface is defined by the head body (Figures A-B), and the other of the proximal composite head surface and the distal composite head surface is defined by the spacer head (Figures A-B), wherein the composite head height is greater than the head body height (Figure B), and wherein the at least one spacer comprises an attachment member (Figure A) that extends from the spacer head and is configured to be removably received by the head body so as to removably attach the at least one spacer to the at least one radial trial implant (Fig. 21B; paras. 0099-0103). 



    PNG
    media_image1.png
    433
    728
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    408
    715
    media_image2.png
    Greyscale

Figure B.

Kehres discloses the following regarding claim 2: the orthopedic trial implant assembly of claim 1, wherein the spacer head defines a proximal spacer head surface (Figure A) and a distal spacer head surface (Figure A) opposite the proximal spacer head surface along the longitudinal direction (Figure A; Fig. 21B), the proximal spacer head surface defines the proximal composite head surface (Figures A-B), and the head body defines the distal composite head surface (Figures A-B).  
Kehres discloses the following regarding claim 4: the orthopedic trial implant assembly of claim 1, wherein the radial trial implant defines a channel (64) that extends into the head body and is configured to receive the attachment member of the at least one spacer so as to removably attach the at least one spacer to the at least one radial trial implant (Figs. 21B; paras. 0099-0103).  
Kehres discloses the following regarding claim 5: the orthopedic trial implant assembly of claim 4, wherein the head body comprises a side wall (Figure A) that extends from the proximal head body surface and the distal head body surface (Figure A), and the channel extends into the side wall along the direction substantially perpendicular to the longitudinal direction (Figure A; Fig. 21B).  
Kehres discloses the following regarding claim 6: the orthopedic trial implant assembly of claim 4, wherein the attachment member comprises: an extension member (please see annotated Figure C, below) having a first end (upper end) that extends out from the distal spacer head surface (Fig. 21B), and the extension member extends from the first end to a second end (lower end) substantially along the longitudinal direction (Fig. 21B); and an attachment tab (Figure C) that extends from the second end of the extension member substantially along a direction perpendicular to the longitudinal direction (Fig. 21B) and is configured to be inserted into the channel such that the distal spacer head surface faces the proximal head body surface (Fig. 21B; paras. 0099-0103).  

    PNG
    media_image3.png
    295
    463
    media_image3.png
    Greyscale

Figure C.
Kehres discloses the following regarding claim 8: the orthopedic trial implant assembly of claim 2, wherein the at least one spacer comprises a plurality of spacers (Fig. 27) that each have different respective spacer heights, and each of the spacers is configured to be removably attached, selectively, to the radial trial implant so as to define corresponding different composite head heights (paras. 0108-0109).  
Kehres discloses the following regarding claim 14: the orthopedic trial implant assembly of claim 1, wherein the at least one radial trial implant comprises a plurality of radial trial implants that are each configured to be removably attached, selectively, to the at least one spacer, wherein the stems of the radial trial implants are differently sized from each other (para. 0108-0109).  
Kehres discloses the following regarding claim 15: the orthopedic trial implant assembly of claim 14, wherein the stems define different cross-sectional dimensions so as to define respective different sizes (paras. 0108-0109).  
Kehres discloses the following regarding claim 16: the orthopedic trial implant assembly of claim 15, wherein the cross-sectional dimensions are defined by respective diameters of the stems (paras. 0108-0109).
Kehres discloses the following regarding claim 21: the orthopedic trial implant assembly of claim 1, wherein the head body is a single unitary structure (Fig. 21B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres.
Regarding claims 7 and 9, Kehres discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the at least one spacer height being less than the height of the head body; and the attachment tabs of the spacers being substantially identically sized and shaped. Kehres does teach that the sizes, shapes, and orientations of the various components of the radial implant may be selected and/or modified as would be needed to properly fit the patient’s anatomy and closely match the native bone structure (paras. 0108-0109). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the spacer height to be less than the height of the head body; and the attachment tabs of the spacers to be substantially identically sized and shaped, as would be needed to properly fit a patient’s anatomy. In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal components’ sizes and shapes needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the components’ sizes and shapes, would have been obvious at the time of applicant's invention in view of the teachings of Kehres. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Regarding claims 22 and 23, the embodiment of Kehres cited above discloses the limitations of the claimed invention. However, this embodiment of Fig. 21B does not explicitly recite the head body defining an articular concave surface. Alternate embodiments of Kehres comprise a head body defining a concave, articular surface that would be fully capable of cooperating with a humerus or a humeral prosthesis (Figs. 23, 35, 37, 46; paras. 0090, 0102, 0120-0125, 0137-0143), for the purpose of providing the implant with a configuration that will properly fit a particular patient’s anatomy and address the amount of diseased and/or resected bone at the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the head body of Fig. 21B to comprise a concave surface, as described in alternate embodiments of Kehres, in order to provide the implant with a configuration that will properly fit a particular patient’s anatomy and address the amount of diseased and/or resected bone at the implantation site.

Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehres in view of Sikora et al. (US Pub. No. 2015/0250602; hereinafter Sikora).
Kehres discloses the limitations of the claimed invention, as described above. However, it does not recite the distal head body surface defines a plurality of cutting teeth that are circumferentially arranged or have a swept spiral shape about the distal head body surface. Sikora teaches an orthopedic implant having a lower, distal surface which includes a plurality of cutting teeth that are circumferentially arranged or have a swept spiral shape about the lower, distal head body surface (Figs. 1, 3-4; paras. 0044-0049), for the purpose of more securely anchoring the device into the patient’s bone. It would have been obvious to one having ordinary skill in the art to modify the device of Kehres to include cutting teeth, as taught by Sikora, in order to more securely anchor the device into the patient’s bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774